Motion Granted; Vacated and Remanded, and Memorandum Opinion filed
February 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00793-CV
                                   ____________

                 AGILITY PROJECT LOGISTICS, INC., Appellant

                                           V.

                  CONTRACTORS CARGO COMPANY, Appellee


                        On Appeal from the 189th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-22108


                      MEMORANDUM OPINION

      This is an appeal from a default judgment signed July 15, 2012. On October 6,
2011, this court ordered the parties to mediate the case. On February 2, 2012, the parties
filed a joint motion to dismiss the appeal and vacate the underlying judgment because
they have settled the case. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed with prejudice. We order the cause
remanded to the trial court with instructions to vacate the default judgment signed July
15, 2011, dismiss all claims with prejudice, and order costs taxed against the party
incurring the same.



                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                           2